                         NOTICE OF OBJECTION TO CONFIRMATION

        WELLS FARGO BANK, N.A. has filed papers with the Court to object to the Confirmation
of the Chapter 13 Plan.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one.)

       If you do not want the Court to object to the Confirmation of the Chapter 13 Plan, or if you
want the Court to consider your views on the Objection, then on or before, you or your attorney
must:

                      File with the Court an answer, explaining your position at:
                                                 Clerk
                                        U.S. Bankruptcy Court
                                     401 Market Street, 2nd Floor
                                          Camden, NJ 08101

If you mail your response to the Court for filing, you must mail it early enough so that the Court
will receive it on or before the date stated above.

                                   You must also mail a copy to:

Phelan Hallinan Diamond & Jones, PC           Isabel C. Balboa, Trustee
1617 JFK Boulevard, Suite 1400                Cherry Tree Corporate Cen, 535 Route 38 - Suite 580
Philadelphia, PA 19103                        Cherry Hill, NJ 08002



                      Attend the hearing scheduled to be held on 02/20/2019 in the CAMDEN
                      Bankruptcy Court, at the following address:
                                                    U.S. Bankruptcy Court
                                                401 Market Street, 2nd Floor
                                                      Camden, NJ 08101


       If you or your attorney do not make these steps, the Court may decide that you do not
oppose the relief sought in the Objection and may enter an Order granting that relief.

Date: January 22, 2019
                                             /s/ Nicholas V. Rogers
                                             Nicholas V. Rogers, Esq.
                                             Phelan Hallinan Diamond & Jones, PC
                                             1617 JFK Boulevard, Suite 1400
                                             Philadelphia, PA 19103
                                             Tel: 856-813-5500 Ext. 42689
                                             Fax: 856-813-5501
                                             Email: nicholas.rogers@phelanhallinan.com
File No. 820323
Phelan Hallinan Diamond & Jones, PC
1617 JFK Boulevard
Philadelphia, PA 19103
856-813-5500
FAX Number 856-813-5501
WELLS FARGO BANK, N.A.

In Re:                                         UNITED STATES BANKRUPTCY COURT
         ANTHONY R. BROOKS, JR                 FOR THE DISTRICT OF NEW JERSEY
         SHERIE N. BROOKS                      CAMDEN VICINAGE

                                               Chapter 13

Debtors                                        Case No. 18-34018 - JNP

                                               Hearing Date: 02/20/2019

         The undersigned, Phelan Hallinan Diamond & Jones, PC, attorneys for Secured Creditor,
WELLS FARGO BANK, N.A., the holder of a Mortgage on Debtors’ residence located at 712
SHERWOOD DRIVE, WILLIAMSTOWN, NJ 08094-1680 hereby objects to the Confirmation of
the Debtors’ proposed Chapter 13 Plan on the following grounds:


         1.     Secured Creditor is WELLS FARGO BANK, N.A..
         2.     Debtors’, ANTHONY R. BROOKS, JR, SHERIE N. BROOKS are the owners of
         the property located at 712 SHERWOOD DRIVE, WILLIAMSTOWN, NJ 08094-1680.
         3.     Secured Creditor is in the process of drafting and filing a Proof of Claim. The
         approximate arrears are $22,830.03.
         4.     Debtors' Plan fails to cure the delinquency pursuant to 11 U.S.C. §1322(b)(5).
         5.     Debtors' Plan currently provides for payment to Secured Creditor in the amount of
         $17,933.63.
         6.     Secured Creditor objects to Debtors' Plan as it is underfunded. Debtors' Plan should
         be amended to fully fund the arrears owed to Secured Creditor. Absent a modification by
         the Debtors’, confirmation of Debtors’ proposed Plan should be denied.
       WHEREFORE, WELLS FARGO BANK, N.A. respectfully requests that the Confirmation
of Debtors’ Plan be denied.
                                      /s/ Nicholas V. Rogers
                                      Nicholas V. Rogers, Esq.
                                      Phelan Hallinan Diamond & Jones, PC
                                      1617 JFK Boulevard, Suite 1400
                                      Philadelphia, PA 19103
                                      Tel: 856-813-5500 Ext. 42689
                                      Fax: 856-813-5501
                                      Email: nicholas.rogers@phelanhallinan.com

Dated: January 22, 2019
 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 820323
 Phelan Hallinan Diamond & Jones, PC
 1617 JFK Boulevard, Suite 1400
 Philadelphia, PA 19103
 856-813-5500
 Attorneys for WELLS FARGO BANK, N.A.
 In Re:                                                   Case No: 18-34018 - JNP

 Anthony R. Brooks, Jr                                    Hearing Date: ______________
 Sherie N. Brooks
                                                          Judge: JERROLD N. POSLUSNY
                                                          JR.

                                                          Chapter: 13

                          CERTIFICATION OF SERVICE

    1.     I, Melissa Reiner:

              represent the ______________________ in the above-captioned matter.

             am the secretary/paralegal for Phelan Hallinan Diamond & Jones, PC,
           who represents WELLS FARGO BANK, N.A. in the above captioned matter.

             am the _________________ in the above case and am representing
           myself.

    2.     On January 22, 2019 I sent a copy of the following pleadings and/or
           documents to the parties listed below:

           Objection to Plan

    3.     I hereby certify under penalty of perjury that the above documents were sent
           using the mode of service indicated.


Dated: January 22, 2019                         /s/ Melissa Reiner
                                                    Melissa Reiner
      Name and Address of Party Served                 Relationship of                       Mode of Service
                                                      Party to the Case
                                                                                 Hand-delivered

                                                                                 Regular mail

Anthony R. Brooks, Jr                                                            Certified mail/RR
712 Sherwood Drive,
                                           Debtor
Williamstown, NJ 08094                                                           E-mail

                                                                                 Notice of Electronic Filing (NEF)

                                                                                 Other__________________
                                                                               (as authorized by the court *)
                                                                                 Hand-delivered

                                                                                 Regular mail

Sherie N. Brooks                                                                 Certified mail/RR
712 Sherwood Drive,
                                           Debtor
Williamstown, NJ 08094                                                           E-mail

                                                                                 Notice of Electronic Filing (NEF)

                                                                                 Other__________________
                                                                               (as authorized by the court *)
                                                                                 Hand-delivered

                                                                                 Regular mail

Brad J Sadek, Esquire                                                            Certified mail/RR
1315 Walnut Street                         Debtor’s
Ste 502                                    Attorney                              E-mail
Philadelphia, PA 19107
                                                                                 Notice of Electronic Filing (NEF)

                                                                                 Other__________________
                                                                               (as authorized by the court *)
                                                                                 Hand-delivered

                                                                                 Regular Mail

Isabel C. Balboa, Trustee                                                        Certified mail/RR
Cherry Tree Corporate Cen
                                           Trustee
535 Route 38 - Suite 580                                                         E-mail
Cherry Hill, NJ 08002
                                                                                 Notice of Electronic Filing (NEF)

                                                                                 Other__________________
                                                                               (as authorized by the court *)
                                                                                 Hand-delivered

                                                                                 Regular Mail
U.S. Trustee
                                                                                 Certified mail/RR
US Dept of Justice
Office of the US Trustee                   U.S. Trustee
                                                                                 E-mail
One Newark Center Ste 2100
Newark, NJ 07102
                                                                                 Notice of Electronic Filing (NEF)

                                                                                 Other__________________
                                                                               (as authorized by the court *)
        * May account for service by fax or other means as authorized by the court through the issuance of an Order
        Shortening Time.




                                                            2
